DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 18 is objected to because of the following informalities: claim 18, line 9, 
“at least one matching temperature sensors” should be changed to:
“at least one matching temperature sensor”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 2, 5, 6, 9-12, 19, 20, 22, 23 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. U.S. Patent Application Publication 2015/0234474 A1 (the ‘474 reference).
The reference discloses in the figures, particularly Figs. 1 and 7’s, paragraph(s) [0075], [80] and other text a human identifying device and a human identifying method as claimed.
Referring to claim 1, the ‘474 reference discloses a human identifying device, comprising: 
a temperature sensing module (human detection sensor 601, Fig. 1), comprising a plurality of temperature sensors (infrared sensors, para [74], lines 1-5) that defines a target region (detection area, see Figs. 6-11C), wherein the temperature sensing module is configured to sense temperature distribution within the target area (para [75], lines 5-10); 
a temperature pattern recognizing module (determination unit 602, para [76]), configured to receive the temperature distribution from the temperature sensing module, configured to determine at least one matching region out of the target area that has a human-resembling temperature feature within the temperature distribution, and configured to identify at least one matching temperature sensor out of the plurality of temperature sensors that corresponds to the at least one matching region (para [76], lines 5-10: “…determination unit 602 can thereby identify which of the light receiving elements has detected the temperature beyond the preset temperature”); and 
a human body identifying module (image processing apparatus 10), configured to receive distribution of the at least one matching temperature sensor (para [75], lines 13-16), configured to determine if distribution of the at least one matching temperature sensor resembles at least one part of a human body contour (human body shape, para [75], lines 16-20: “…the heat source is a human body based on the shape and the temperature”, including a human face, para [75], lines 20-24), and configured to recognize at least one human among the at least one matching region when resemblance of the distribution of the at least one matching temperature sensor with at least one part of a human body contour exceeds a predetermined resemblance that indicates a lower bound probability corresponding to presence of at least one human body (para [75], line 13 to para [76], line 5).
Referring to claim 19 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a human identifying method, comprising: 
sensing temperature distribution within a target area defined by a plurality of temperature sensors (infrared sensors); 
determining (by determination unit 602) at least one matching region out of the target area that has a human-resembling temperature feature within the temperature distribution; 
identifying at least one matching temperature sensor out of the plurality of temperature sensors that corresponds to the at least one matching region (para [76], lines 5-10); 
determining if distribution of the at least one matching temperature sensor resembles at least one part of a human body contour (human body shape); and 
recognizing at least one human among the at least one matching region when resemblance of the distribution of the at least one matching temperature sensor with at least one part (a human face) of a human body contour exceeds a predetermined resemblance that indicates presence of at least one human body.
Referring to claim 2, the reference further discloses that the plurality of temperature sensors are arranged in a polygon-formed matrix (MxN shape matrix, para [74], lines 1-5). 
Referring to claim 20, the reference further discloses arranging the plurality of temperature sensors in a polygon-formed matrix (MxN shape matrix, para [74], lines 1-5). 
Referring to claim 5, the reference further discloses that the temperature pattern recognizing module (602) is further configured to retrieve distribution of the plurality of temperature sensors from the temperature sensing module (para [106]), and further configured to generate (identify) the distribution of the at least one matching temperature sensors according to the distribution of the plurality of temperature sensors (para [107]). 
Referring to claim 22, the reference further discloses: generating (identifying) the distribution of the at least one matching temperature sensors according to the distribution of the plurality of temperature sensors (para [107]). 
Referring to claim 6, the reference further discloses that the human body identifying module (10) is further configured to determine the resemblance of the distribution of the at least one matching temperature with at least one part of a human body contour to be higher when a larger number of the at least one matching temperature sensor is continuous-distributed to form more or larger parts that resemble the human body contour (Figs. 7A-7C, para [75], [80]). 
Referring to claim 23, the reference further discloses: determining the resemblance of the distribution of the at least one matching temperature with at least one part of a human body contour to be higher when a larger number of the at least one matching temperature sensor is continuous-distributed to form larger parts that resemble the human body contour (Figs. 7A-7C, para [75], [80]).  
Referring to claims 9 and 10, the reference further discloses that the human body identifying module (10) is further configured to, according to the distribution of the at least one matching temperature sensors, determine if a number of continuously-distributed matching sensors (Fig. 7B, para [80]) among the at least one matching temperature sensor exceeds (more than) a predetermined continuous number (such as a number in Fig. 7A, para [80]) that indicates presence of a human body contour. 
Referring to claims 26 and 27, the reference further discloses: determining if a number of continuously-distributed matching sensors (Fig. 7B, para [80]) among the at least one matching temperature sensor exceeds a predetermined continuous number (such as a number in Fig. 7A, para [80]) that indicates presence of a human body contour, according to the distribution of the at least one matching temperature sensors.
Referring to claim 11, the reference further discloses that the human body identifying module (10) is further configured to, determine edge temperature sensors located at edges  (right and bottom edges) of the distribution (see FIRST FRAME, SECOND FRAME, THIRD FRAME Figs. 9A, 9B, para [85]) of the at least one matching temperature sensors, and is further configured to depict a sensed contour (a part of the human body detected through clothes, para [99], FACE, or HAND) of the at least one matching region according to the determined edge temperature sensors, and claim 12 that the human body identifying module (10) is further configured to determine contour resemblance of the sensed contour with a plurality of predetermined human-resembling contours (hands, face, and clothed contours), and is further configured to determine that at least one human is recognized among the at least one matching region when the determined contour resemblance of the sensed contour exceeds a predetermined contour resemblance that indicates a contour of at least one human body (Fig. 12, para [96] through [109]).   
Referring to claim 28, the reference further discloses: determining edge temperature sensors located at edges (right and bottom edges) of the distribution (see FIRST FRAME, Figs. 9A, 9B, para [85]) of the at least one matching temperature sensors; and depicting a sensed contour (a part of the human body detected through clothes, para [99]) of the at least one matching region according to the determined edge temperature sensors. 
Referring to claim 29, for the method described above for claim 28, the reference further discloses: determining contour resemblance of the sensed contour with a plurality of predetermined human-resembling contours (hands, face, and clothed contours); and determining that at least one human is recognized among the at least one matching region when the determined contour resemblance of the sensed contour exceeds a predetermined contour resemblance that indicates a contour of at least one human body (Fig. 12, para [96] through [109]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 4 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over 2015/0234474 A1 (the ‘474 reference).
	Referring to claims 3 and 21, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (claim 3: a number of the plurality of temperature sensors is determined according to a desired resolution of the plurality of temperature sensors and/or a desired area of the target area, claim 21: determining a number of the plurality of temperature sensors according to a desired resolution of the plurality of temperature sensors and/or a desired area of the target area) will not support the patentability of subject matter encompassed by the prior art (the reference discloses that the plurality of temperature sensors are arranged in a MxN matrix, para [74], lines 1-5) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05.
	Referring to claim 4, in a manner similar to that detailed above for claims 3 and 21, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (“the human-resembling temperature feature comprises a sensed heat signature of about 34-40 degrees Celsius”) will not support the patentability of subject matter encompassed by the prior art (the reference discloses that the human-resembling temperature feature comprises a sensed heat signature of greater than 27 degrees Celsius., para [99]) unless there is evidence indicating such dimensions are critical.  See also Meggers et al. U.S. Patent Application Publication 20210208002, para [100] that an expected temperature range of human is between about 35 and about 40 degrees C.

Allowable Subject Matter
5.	Claim 18 is allowable over the prior art of record. 
	Claims 7, 8, 13-17,24, 25 and 30-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a human identifying device and a human identifying method with all exclusive limitations as recited in claims 18, 7, 13, 14, 24, 30 and 31, which may be characterized:
(claim 18) in that an illuminating system configured to illuminate at a location where the at least one human is recognized; 
(claim 7) in that the temperature sensing module is further configured to sense temperature distribution within the target area to establish a temperature distribution history of the target area until a present moment, that the temperature pattern recognizing module is further configured to determine a non-matching region within the target area that has an unhuman-resembling temperature feature occurring at a latest previous moment preceding to the present moment, further configured to calculate a time difference from the latest previous moment to the present moment, and that is further configured to identify a non-matching temperature sensor;
(claim 24) in sensing temperature distribution within the target area to establish a temperature distribution history of the target area until a present moment, in determining a non-matching region out of the target area that has an unhuman-resembling temperature feature occurring at a latest previous moment preceding to the present moment, in calculating a time difference from the latest previous moment to the present moment, and in identifying a non-matching temperature sensor out of the plurality of temperature sensors that corresponds to the non-matching region;
(claim 13) in that the human body identifying module is further configured to determine a number of matching temperature sensors located within an area enclosed by the sensed contour, and is further configured to determine that at least one human is recognized among the at least one matching region when the number of matching temperature sensors located within the area exceeds a predetermined number that indicates presence of at least one human body;
(claim 30) in determining a number of temperature sensors located within an area enclosed by the sensed contour, and in determining that at least one human is recognized among the at least one matching region when the number of temperature sensors located within the area exceeds a predetermined number that indicates presence of at least one human body;
(claim 14) in that a human recognizing history storage device is configured to store the distribution of the at least one matching temperature sensor as a first distribution; and 
(claim 31) storing the distribution of the at least one matching temperature sensor as a first distribution.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


06-09-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818